931 F.2d 54Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Wayne WINEBRENNER, Individually and as Warden of the EasternCorrectional Institution, Merry Coplin, Individually and asWarden of the Maryland Reception Diagnostic andClassification Center, Name Unknown, Individually and asCommander of the 4 p.m. to 12 a.m. Shift of the EasternCorrectional Institution, Name Unknown, Individually and asCommander of the D.O.C. Transportation Unit, Defendants-Appellees.
No. 90-6420.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 26, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-87-3358-K)
Aaron Holsey, appellant pro se.
D.Md.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holsey v. Winebrenner, CA-87-3358-K (D.Md. Oct. 15, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Holsey's request for appointment of counsel is denied.


2
AFFIRMED.